 In theMatter ofAMERICAN HAWAIIANSTEAMSHIPCOMPANYandNATIONAL ORGANIZATIONOF MASTERS,MATES AND PILOTS OF AMERICA,A. F. L.Case No. R-3688.-Decided May 2 8,1942Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question: Com-pany questioned petitioner's claim of majority representation in an appropriatebargaining unit; election necessary.Unit Appropriate for Collective Bargaining:all licensed deck officers,includingmasters and pilots.Definitions:Company, which hires, discharges, pays, and in other respects actsas the employer of the personnel on its vessels requisitioned by theMaritimeCommission which controls the assignment of cargoes, the departure, arrival,and destination of vessels,heldto be an employer within the meaning of theAct.Practice and Procedure:where Board found appropriate a unit different fromthat requested by union, provision was made for dismissal of the petition ifthe union should notify the Regional Director within a specified time that itdid not desire to participate in an election.Brobeck. PhlegerandHarrison, by Mr. Moses Lasky,of San Fran-cisco, Calif., for the Company.Mr. C. F. May,of San Francisco, Calif., for the M. M. P.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by National Organization of Masters,Mates and Pilots of America, A. F. L., herein called the M. M. P.,alleging that a question affecting commerce had arisen concerningthe representation of employees of American Hawaiian SteamshipCompany, San Francisco, California, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Leroy Marceau, Trial Examiner.Said hearing was held at San Francisco, California, on March 26and 27, 1942.The Company and the M. M. P. appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on41 N. L. R. B., No. 90.425 426DECISIONSOF NATIONAL LABORRELATIONS BOARDthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On April 10, 1942, the Company filed a brief which the Board hasconsidered.IUpon the entire record, in, the case the, Board makes the followingFINDINGS OF FACTI. THE BUSINESSOF THE COMPANY''AmericanHawaiian ' Stea'lilship Company is a New Jersey cor-porationwith- an 'office ' and place of business in San Francisco,California.Until December 1941, it was engaged,as a commoncarrier in the transportation of freight by water between Atlanticand Pacific Coast ports.At the time of the hearing it owned 31vessels, all' of which had been requisitioned by the Maritime Com-mission' and' had been or were to be assigned by the Maritime Com-mission to the Army, and Navy for 'transportation of lease-lend ma-terials andtroops?These vessels are or will be operated by the Com-pany under time charters issued by the Maritime Commission.TheCompany also operates one vessel under bare-boat charter, assignedto it by the Maritime Commission and expects to receive additionalvessels from the Maritime Commission for operation' in the future.Under present operations, the Maritime Commission controls theassignment of cargoes,. and the departure, arrival, and destinationof the vessels.The Company concedes, however, that. it hires,. dis-charges, pays, and in all respects acts as the employer of the personnelon all vessels presently operated by the Company.We find thatthe Company is an employer of the personnel employed on the vesselsoperated by the Company, within the meaning of Section 2 (2) ofthe National Labor Relations Act.We find, further, that the Company is engaged in trade, traffic,transportation, and commerce among the several States and thatthe employees here involved are directly engaged in such trade,traffic, transportation, and commerce.2H. THE ORGANIZATIONINVOLVEDNational Organization of Masters, Mates and Pilots of Americais a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.3ITwo orthree of thevessels hadnot yetreached port following the requisition orderof the Maritime Commission.2We reject the Company's contention thatits vessels are now "public"vessels andtherefore,not engaged'in commerce within the meaningof the Act.8West CoastLocal No. 90 of the M. M. P. is directly involved herein. AMERICAN HAWAIIAN STEAMSHIP COMPANY427III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Company had re-fused to recognize the M. M. P. as the exclusive representative of'the employees in the alleged appropriate' unit for the reason that theCompany questioned the M. M. P.'s claim of majority representationin an appropriate bargaining unit.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the M. M. P. represents a substantialnumber of the employees in the unit hereinafter found appropriate .4We* find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe M. M. P. requests a unit of all licensed deck officers, excludingmasters, relieving masters,- and pilots, while the Company assertsthat the appropriate unit should consist of all licensed deck officers,including masters and pilots.The M. M. P. contends that masters are the representatives of theowner, and as such should be excluded from the unit. It urges'fur-ther that since 1936, the Local here involved has not sought to organ-izemasters, although they are eligible to membership and three ofthe Company's masters are members of the Local, and that it has notsought to bargain for masters.The only reason assigned by theM. M. P. for the exclusion of pilots is a claim that the Local hereinvolved has never attempted to organize the pilots because they areadmitted to membership in separate locals of the M. M. P.The Company contends that plasters and pilots should be includedin the unit since they are eligible to membership in the M. M. P. andthat traditionally, the M. M. P. has bargained for a unit of licenseddeck' personnel, including masters and pilots."The Company furtherpoints out that in the National Longshoremen's Board election in1934, the M. M. P. requested a unit which included masters, and thatin two prior proceedings before the Board, the Local here involved4The 'Regional Director's report dated January 31, 1942, states that the AlM. P.submitted 67 authorization cards, all of which are dated between April 1 and September15, 1941, and bear apparently genuine signatures,and that 52 cards bear the names ofpersonswho appear on the Company'spay rollof October 31, 1941The Company'spay roll of October 31, 1941, which was allegedly the latest pay roll in the Company'spossession,was submitted to the Regional Director on January 19, 1942. It containsthe names of approximately 180 licensed deck officers,of whom approximately 140 arein the unit alleged by the M. M P to be appropriate.8 The Company, carries no employeesunderthe classification of relieving masterSince 1935, all contracts between the M M P. and the steamship companies of thePacificCoast have been based upon a unit of licensed deck officers,including piastersand pilots. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed, and the Board found, that a unit of licensed -deck officers,including masters and pilots, was appropriate.?,Masters, mates, and pilots are deck officers, licensed by the Bureauof Marine Inspection and Navigation, exercising -supervisory author-ity over other seamen aboard vessels.Their skills, work, and dutiesare essentially similar, differing only in degree or grade.In addition,there.is considerable interchange of personnel among these officerssince the Company usually requires its officers to hold licenses of thenext higher rank, and officers with master's papers often act as mas-ters,while on other occasions they serve in inferior positions.Wehave held in prior cases, almost without exception, that masters andpilots should be included in a unit consisting of licensed deck officers.8As stated by the Company, the M. M. P. has previously requestedsuch a unit in prior proceedings involving the Company. It is clearthat this Local admits masters to membership and that the M. M. P.of which this Local is a part, continues to bargain for masters -9Under these circumstances, we see no reason to depart from our priordecisions.We find that all licensed deck officers of the Company, includingmasters and pilots, constitute a unit appropriate for the purposes ofcollective bargaining within the, meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.However, since the representative of theM. Al. P. who 'appeared at the hearing was uncertain whether theM. M. P. desired an election in the event that the Board should find a7Matter of American Hawaiian Steamship Company, et at.andNational OrganizationMasters,Mates and Pilots of America,,West Coast Local No. 90,2N.L.R.B. 424(certification of representatives directed,December 12, 1936) ;6 N. L. R.B 768 (certifi-cation revoked and petition dismissed,April 19, 1938) ;Matter of American HawaiianSteamship CompanyandNational Organization Masters, Mates and Pilots of America,WestCoastLocal No90,XX-R-286(order refusing investigation,July 22, 1938).BMatter of Lykes Brothers Steamship Company, Inc., et at.andNationalMarineEngineers'Beneficial Association, of at.,2 N.L.R. B 102;Matter of Cities Service OilCompanyandUnited Licensed Officers of the U. S. A.,10 N L R. B 954;Matter ofThe Texas CompanyandTexas Tanker Offloers Association,23 N L. R. B. 1022;Matterpf Tidewater Associated Oil CompanyandAssociated Licensed Officers Ass'n,etal.,38N. L. R. B. 582,and cases therein cited ; cf.Matter of United States Lines CompanyandNational Organization Masters, Mates&Pilots, 28 N L R B 896,where, how-ever, the M.M. P. and the company agreed upon the exclusion of masters and where,in the past,masters had not been included in a single bargaining unit of the company'slicensed deck officers9 The record discloses that in all the bargaining negotiations,theM.M. P demandedbut the PaciOc American Ship Owners Association,ofwhich the Company is a member,although not a party to the contracts,consistently refused to include' a minimum wagefof masters in the contracts,insisting that masters'pay be left to private agreement.It Is clear also that practically all other provisions of the contracts negotiated by theM. M. P. apply to masters. AMERICAN HAWAIIANSTEAMSHIPCOMPANY429unit including masters and pilots to be appropriate, we hereby providethat if the M. M. P., within 10 days after the receipt of this Directionof Election, notifies the Regional Director that it does not desire toparticipate in an election, we shall thereupon dismiss the petition 10In view of the present uncertainty as to the arrival, departure,,routes, and personnel of vessels under the Company's present opera.tions, we shall direct that the Regional Director for the Twentieth..Region, under whose direction the election will be held, shall deter-mine the exact time, place, and procedure for giving notice of theelection and for balloting.Those eligible to vote will be the licensed:deck officers who are employed as such on each vessel at the time,balloting takes place on that vessel, provided however, that no em-ployee shall vote more than once.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith American Hawaiian Steamship Company, San Francisco, Cali-fornia, an election by secret ballot shall be conducted as soon asconvenient, and beginning as promptly as practicable after the dateof this Direction, .in conformity with the instructions -set -forth inSection V, above, for the conduct of such- election, under the directionand supervision of the Regional Director for the Twentieth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, to determine whether or not they desire to be represented byNational Organization of Masters, Mates and Pilots of America,A. F. L., for the purposes of collective bargaining.10 CfMatter of Christian FeigensponBrewing Co.andAnyerican Federation of Whole-saleNon-Alcoholic Beverage SalesmensUnion,No. 21742,affiliatedwith the American.Federationof Labor, 29 N. L. R B 1136.